832 F.2d 1503
Fed. Sec. L. Rep.  P 93,422, Fed. Sec. L. Rep.  P 93,550Ned SCHWARTZ, derivatively, on behalf and for the benefit ofBANKAMERICA CORPORATION, Plaintiff-Appellant,v.BANKAMERICA CORPORATION, Bank of America, Samuel H.Armacost, Leland S. Prussia, J.M. McDaniel, Jr.,A.W. Clausen, Charles R. Schwab, W.H.Bolin, and Robert Frick,Defendants-Appellees.
No. 85-2732.
United States Court of Appeals,Ninth Circuit.
Nov. 23, 1987.

Before SNEED, KENNEDY and BEEZER, Circuit Judges.ORDER


1
The petition for rehearing is granted.  The opinion previously filed [826 F.2d 905] is withdrawn.